 


 
CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT
 
by and among
 
Netsol Technologies, Inc., as Issuer and Seller
 
and
 
the Purchasers named herein, as Purchasers
 
with respect to Seller’s
 
8.25% Convertible Notes
 
and Warrants to Purchase Common Stock
 


 


 


 


 
September 13, 2011
 
 
 

--------------------------------------------------------------------------------

 
Table of Exhibits and Schedules
 
Exhibit A                     Form of 8.25% Convertible Note Due
 
Exhibit B                      Form of Warrant
 
Exhibit C                      Form of Investor Rights Agreement
 
Exhibit D                      Form of Opinion of Seller’s Counsel
 
Schedule 3.10                          Litigation
 
Schedule 3.11                          Absence of Certain Changes
 
Schedule 3.15                          Intellectual Property
 
Schedule 3.17                          Preemptive Rights
 
Schedule 3.19                          Subsidiaries and Investments
 
Schedule 3.20                          Capitalization
 
Schedule 3.21                          Options, Warrants, Rights
 
Schedule 3.22                          Employees, Employment Agreements and
Employee Benefit Plans
 
 
2

--------------------------------------------------------------------------------

 
CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT

 
This CONVERTIBLE NOTE PURCHASE AGREEMENT (“Agreement”) is dated as of September
13, 2011, by and among NetSol Technologies, Inc., a Nevada corporation (the
“Seller”), and each of the persons signatory hereto (each is individually
referred to as a “Purchaser” and collectively, the “Purchasers”).
 
W I T N E S S E T H:
 
WHEREAS, the Purchasers are willing to purchase from the Seller, and the Seller
desires to sell to the Purchasers, an aggregate of (1) $4,000,000 in principal
amount of the Seller’s 8.25% Convertible Notes (“Notes”), and (2) Common Stock
Purchase Warrants (the “Warrants”) entitling the Purchasers to purchase up to
such number of shares of the Seller’s common stock, $0.001 par value (the
“Common Stock”), as is equal to 30% of such principal amount divided by the
Market Price (as defined in the Notes) as of the Closing Date, for an aggregate
purchase price equal to the aggregate principal amount of Notes purchased, as
more fully set forth herein; and
 
NOW THEREFORE, in consideration of the mutual promises and representations,
warranties, covenants and agreements set forth herein, the parties hereto,
intending to be legally bound, hereby agree as follows:
 
ARTICLE I - PURCHASE AND SALE
 
1.1      Purchase and Sale.
 
(a)      Closing.  Subject to the terms and conditions set forth in this
Agreement, at the closing of the transactions contemplated under this Agreement
(the “Closing”), each Purchaser shall purchase, severally and not jointly, and
the Seller shall issue and sell to each Purchaser, such principal amount of
Notes and such number of Warrants set forth on such Purchaser’s signature page
hereto for the Purchase Price set forth thereon.  The Closing shall occur as
promptly as practicable, but no later than five (5) business days, following
satisfaction or waiver of the conditions set forth in Sections 6.1 and 6.2, at
the offices of Peter J. Weisman, P.C., 2 Rector Street, 3rd Floor, New York,
NY  10006, or on such other date and at such other location as the Seller and
Purchasers shall mutually agree.  The “Closing Date” means the date on which the
Closing occurs.
 
(b)      Purchase Price. The purchase price (the “Purchase Price”) to be paid by
each Purchaser to the Seller to acquire the Notes and Warrants at Closing shall
be equal to the amount set forth on such Purchaser’s signature page hereto.
 
(c)      Warrants.  The total number of shares of Common Stock for which each
Purchaser’s Warrant shall be exercisable shall equal 30% of such Purchaser’s
Purchase Price divided by the Market Price.
 
(d)      Definitions. The shares of Common Stock issuable upon conversion of the
Notes (including without limitation in payment upon purchase or redemption
thereof) or upon payment of interest on the Notes are referred to herein as the
“Conversion Shares,” and the
 
 
1

--------------------------------------------------------------------------------

 
shares of Common Stock issuable upon exercise of the Warrants are referred to
herein as the “Warrant Shares.”  The date on which the Closing occurs is the
“Closing Date”.
 
1.2         Terms of the Notes and Warrants.  The terms and provisions of the
Notes are more fully set forth in the form of Note, attached hereto as Exhibit
A.  The terms and provisions of the Warrants are more fully set forth in the
form of Common Stock Purchase Warrant, attached hereto as Exhibit B.
 
ARTICLE II – TRANSFERS AND LEGENDS
 
2.1           Transfers.  Except as required by federal securities laws and the
securities law of any state or other jurisdiction within the United States, the
Notes, Conversion Shares, Warrants and Warrant Shares (collectively, the
“Securities”) may be transferred, in whole or in part, by any of the Purchasers
at any time.  In the case of Notes, such transfer may be effected by delivering
written transfer instructions to the Seller, and the Seller shall reflect such
transfer on its books and records and reissue Notes upon surrender of such Notes
being transferred.  Any such transfer shall be made by a Purchaser in accordance
with applicable law.  In connection with any transfer of Securities other than
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “Securities Act”), or to the Seller, the Seller may
require the transferor thereof to furnish to the Seller an opinion of counsel
selected by the transferor, such counsel and the form and substance of which
opinion shall be reasonably satisfactory to the Seller and Seller’s counsel, to
the effect that such transfer does not require registration under the Securities
Act; provided, that in the case of a transfer of Conversion Shares pursuant to
Rule 144 under the Securities Act, no opinion shall be required if the
transferor provides the Seller with a customary seller’s representation letter. 
Notwithstanding the foregoing, the Seller hereby consents to and agrees to
register on the books of the Seller and with any transfer agent for the
securities of the Seller, without any such legal opinion, any transfer of
Securities by a Purchaser to an Affiliate of such Purchaser, provided that the
transferee certifies to the Seller that it is an “accredited investor” as
defined in Rule 501(a) under the Securities Act and that it is acquiring the
Securities solely for investment purposes (subject to the qualifications hereof)
and not with a view to, or for, resale, distribution or fractionalization
thereof in whole or in part in violation of the Securities Act.  The Seller
shall reissue certificates evidencing the Securities upon surrender of
certificates evidencing the Securities being transferred in accordance with this
Section 2.1.  An “Affiliate” means any Person (as such term is defined below)
that, directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with a Person, as such terms are used
in and construed under Rule 144 under the Securities Act. With respect to a
Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Purchaser will be
deemed to be an Affiliate of such Purchaser.  A “Person” means any individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision of any thereof) or other entity of any kind.
 
2.2           Legends.  The certificates representing the Securities, unless
such Securities are registered under the Securities Act or eligible for resale
without registration pursuant to Rule 144 under the Securities Act, shall bear
the following legends:
 
“THE SHARES REPRESENTED BY, OR ACQUIRABLE UPON CONVERSION OF SECURITIES
EVIDENCED BY, THIS [NOTE] [CERTIFICATE] HAVE NOT BEEN
 
 
2

--------------------------------------------------------------------------------

 
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED
OR SOLD IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT
UNLESS, IN THE OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, SUCH
REGISTRATION IS NOT REQUIRED.”
 
“THE SALE, TRANSFER OR ASSIGNMENT OF THE SECURITIES REPRESENTED BY THIS [NOTE]
[CERTIFICATE] IS SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN INVESTOR
RIGHTS AGREEMENT DATED AS OF SEPTEMBER 13, 2011, AS AMENDED FROM TIME TO TIME,
AMONG THE COMPANY AND CERTAIN HOLDERS OF ITS OUTSTANDING SECURITIES.  COPIES OF
SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER
OF RECORD OF THIS [NOTE] [CERTIFICATE] TO THE SECRETARY OF THE COMPANY.”
 
ARTICLE III - REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
The Seller represents and warrants to the Purchasers as follows:
 
3.1           Corporate Existence and Power; Subsidiaries. The Seller and its
Subsidiaries are corporations duly incorporated, validly existing and in good
standing under the laws of the state in which they are incorporated, and have
all corporate powers required to carry on their business as now conducted. The
Seller and its Subsidiaries are duly qualified to do business as a foreign
corporation and are in good standing in each jurisdiction where the character of
the property owned or leased by them or the nature of their activities makes
such qualification necessary, except for those jurisdictions where the failure
to be so qualified would not have a Material Adverse Effect on the Seller or any
of its Subsidiaries.  For purposes of this Agreement, the term “Material Adverse
Effect” means, with respect to any person or entity, a material adverse effect
on its and its Subsidiaries’ condition (financial or otherwise), business,
properties, assets, liabilities (including contingent liabilities), results of
operations or current prospects, taken as a whole, on the transactions
contemplated hereby or by the agreements and instruments to be entered into in
connection herewith or therewith, or on the authority or ability of the Seller
to perform its obligations hereunder or under the Related Documents.  True and
complete copies of the Seller’s Articles of Incorporation, as amended, and
Bylaws, as amended, as currently in effect and as will be in effect on the
Closing Date (collectively, the “Articles and Bylaws”), have previously been
provided to the Purchasers. For purposes of this Agreement, the term
“Subsidiary” or “Subsidiaries” means, with respect to any entity, any
corporation or other organization of which securities or other ownership
interests having ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions are directly or
indirectly owned by such entity or of which such entity is a partner or is,
directly or indirectly, the beneficial owner of 50% or more of any class of
equity securities or equivalent profit participation interests, or is considered
a “significant subsidiary” as defined in Rule 1-02(w) of Regulation S-X
promulgated by the Commission under the Exchange Act.  The Seller has no
Subsidiaries other than those listed on Schedule 3.1 hereto, each of which,
unless otherwise indicated, is wholly-owned by the Seller.
 
3.2           Corporate Authorization. The execution, delivery and performance
by the Seller of this Agreement, the Notes, the Warrants, the Investor Rights
Agreement and each of the other documents executed pursuant to and in connection
with this Agreement (collectively, the
 
 
3

--------------------------------------------------------------------------------

 
“Related Documents”), and the consummation of the transactions contemplated
hereby and thereby (including, but not limited to, the sale and delivery of the
Notes and the Warrants, and the subsequent issuance of the Conversion Shares
upon conversion of the Notes and the Warrant Shares upon exercise of the
Warrants) have been duly authorized, and no additional corporate or stockholder
action is required for the approval of this Agreement.  The Conversion Shares
and Warrant Shares have been duly reserved for issuance by the Seller (without
regard to any limitations on issuance or beneficial ownership).  This Agreement
and the Related Documents have been or, to the extent contemplated hereby or by
the Related Documents, will be duly executed and delivered and constitute the
legal, valid and binding agreement of the Seller, enforceable against the Seller
in accordance with their terms, except as may be limited by bankruptcy,
reorganization, insolvency, moratorium and similar laws of general application
relating to or affecting the enforcement of rights of creditors, and except as
enforceability of its obligations hereunder are subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).
 
3.3           Charter, Bylaws and Corporate Records. The minute books of the
Seller and its Subsidiaries contain complete and accurate records of all
meetings and other corporate actions of the board of directors, committees of
the board of directors, incorporators and stockholders of the Seller and its
Subsidiaries.  All material corporate decisions and actions have been validly
made or taken.  All corporate books, including without limitation the share
transfer register, comply with applicable laws and regulations and have been
regularly updated.  Such books fully and correctly reflect all the decisions of
the stockholders.
 
 
3.4           Governmental Authorization. Except as otherwise specifically
contemplated in this Agreement and the Related Documents, and except for: (i)
the filings referenced in Sections 5.10 and 5.11; (ii) the filing of a Form D
with respect to the Notes and Warrants under Regulation D under the Securities
Act; (iii) the application(s) to each trading market for the listing of the
Conversion Shares and the Warrant Shares for trading thereon; and (iv) any
filings required under state securities laws that are permitted to be made after
the date hereof, the execution, delivery and performance by the Seller of this
Agreement and the Related Documents, and the consummation of the transactions
contemplated hereby and thereby (including, but not limited to, the sale and
delivery of the Notes and Warrants and the subsequent issuance of the Conversion
Shares and Warrant Shares upon conversion of the Notes or otherwise or exercise
of the Warrants, as applicable) by the Seller require no action by or in respect
of, or filing with, any governmental body, agency, official or authority.


3.5           Non-Contravention. The execution, delivery and performance by the
Seller of this Agreement and the Related Documents, and the consummation by the
Seller of the transactions contemplated hereby and thereby (including the
issuance of the Conversion Shares and Warrant Shares) do not and will not (a)
contravene or conflict with the Articles (as amended by any certificate of
designation) and Bylaws of the Seller and its Subsidiaries or any material
agreement to which the Seller is a party or by which it is bound; (b) contravene
or conflict with or constitute a violation of any provision of any law,
regulation, judgment, injunction, order or decree binding upon or applicable to
the Seller or its Subsidiaries; (c) constitute a default (or would constitute a
default with notice or lapse of time or both) under or give rise to a right of
termination, cancellation or acceleration or loss of any benefit under any
material agreement, contract or other instrument binding upon the Seller or its
Subsidiaries or under any material license, franchise, permit or other similar
authorization held by the Seller or its Subsidiaries; or
 
 
4

--------------------------------------------------------------------------------

 
(d) result in the creation or imposition of any Lien (as defined below) on any
asset of the Seller or its Subsidiaries.  For purposes of this Agreement, the
term “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest, claim or encumbrance of any kind in respect of such
asset.
 
3.6           SEC Documents. The Seller is obligated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) to file reports pursuant
to Sections 13 or 15(d) thereof (all such reports filed or required to be filed
by the Seller, including all exhibits thereto or incorporated therein by
reference, and all documents filed by the Seller under the Securities Act
hereinafter called the “SEC Documents”).  The Seller has filed all reports or
other documents required to be filed under the Exchange Act.  All SEC Documents
filed by the Seller as of or for any period beginning on or after June 30, 2010,
(i) were prepared in all material respects in accordance with the requirements
of the Exchange Act and (ii) did not at the time they were filed (or, if amended
or superseded by a filing prior to the date hereof, then on the date of such
filing) contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  The Seller has previously delivered to the Purchaser a correct
and complete copy of each report (including, without limitation, the most recent
Proxy Statement) which the Seller filed with the Securities and Exchange
Commission (the “SEC” or the “Commission”) under the Exchange Act for any period
ending on or after June 30, 2010 (the “Recent Reports”) to the extent not
available via EDGAR.  None of the information about the Seller or any of its
Subsidiaries which has been disclosed to the Purchasers herein or in the course
of discussions and negotiations with respect hereto which is not disclosed in
the Recent Reports is or was required to be so disclosed, and no material
non-public information has been disclosed to the Purchasers, except for certain
information which will be publicly disclosed on prior to September 30, 2011.  To
the extent that the Seller fails to so publicly disclose any such material
non-public information prior to such date, any Purchaser in possession of such
information shall be permitted to publicly disclose such material non-public
information.  The Seller agrees that it shall not furnish any Purchaser any
material non-public information concerning the Seller which it does not intend
to disclose on or prior to such date.
 
3.7           Financial Statements. The financial statements of the Seller
included in the SEC Documents comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing.  Such financial statements
have been prepared in accordance with generally accepted accounting principles
applied on a consistent basis during the periods involved (“GAAP”), except as
may be otherwise specified in such financial statements or the notes thereto and
except that unaudited financial statements may not contain all footnotes
required by GAAP, and fairly present in all material respects the financial
position of the Seller and its consolidated subsidiaries as of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments. Except, however, that Seller’s financial statements may only
be relied upon in light of the disclosure contained in Seller’s amendment to its
10-K for the period ending June 30, 2010.  In this amendment, Seller’s disclosed
a material weakness in controls over financial reporting in that those
responsible for preparing the financial statements do not hold a US CPA or have
equivalent experience and as such Seller’s management has determined that its
accounting staff does not have sufficient technical accounting knowledge
relating to accounting for complex U.S. GAAP matters.  Sellers’ anticipate that
this conclusion shall remain until such time as the staff
 
 
5

--------------------------------------------------------------------------------

 
can demonstrate its knowledge. All material agreements to which the Seller and
its Subsidiaries are a party or to which any of their respective property or
assets are subject that are required to be filed as Exhibits to the SEC
Documents under Item 601 of Regulation S K are included as a part of, or
specifically identified in, the SEC Documents.
 
3.8           Compliance with Law. The Seller and its Subsidiaries are in
compliance and have conducted their business so as to comply with all laws,
rules and regulations, judgments, decrees or orders of any court, administrative
agency, commission, regulatory authority or other governmental authority or
instrumentality, domestic or foreign, applicable to their operations, the
violation of which would cause a Material Adverse Affect.  There are no
judgments or orders, injunctions, decrees, stipulations or awards (whether
rendered by a court or administrative agency or by arbitration), including any
such actions relating to affirmative action claims or claims of discrimination,
against the Seller or its Subsidiaries or against any of their properties or
businesses.
 
3.9           No Defaults. Except as disclosed in Section 3.9, to the Seller and
its Subsidiaries’ knowledge, Seller and its Subsidiaries are not, nor have they
received notice that they would be with the passage of time, giving of notice,
or both, (i) in violation of any provision of their Articles and Bylaws (ii) in
default or violation of any term, condition or provision of (A) any judgment,
decree, order, injunction or stipulation applicable to the Seller or its
Subsidiaries or (B) any agreement, note, mortgage, indenture, contract, lease or
instrument, permit, concession, franchise or license to which the Seller or its
Subsidiaries are a party or by which the Seller or its Subsidiaries or their
properties or assets may be bound, and no circumstances exist which would
entitle any party to any agreement, note, mortgage, indenture, contract, lease
or instrument to which such Seller or its Subsidiaries are a party, to terminate
such as a result of such Seller or its Subsidiaries, having failed to meet any
provision thereof including, but not limited to, meeting any applicable
milestone under any agreement or contract which would reasonably be expected to
have a Material Adverse Effect on the Seller or its subsidiaries.
 
3.10           Litigation. Except as disclosed in the Recent Reports or on
Schedule 3.10, there is no action, suit, proceeding, judgment, claim or
investigation pending or, to the best knowledge of the Seller, threatened
against the Seller and its Subsidiaries which could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on the
Seller or its Subsidiaries or which in any manner challenges or seeks to
prevent, enjoin, alter or materially delay any of the transactions contemplated
hereby, and Seller is not aware of any basis for the assertion of any of the
foregoing.
 
There are no claims or complaints existing or, to the knowledge of the Seller or
its Subsidiaries, threatened for product liability in respect of any product of
the Seller or its Subsidiaries, and the Seller and its Subsidiaries are not
aware of any basis for the assertion of any such claim.
 
3.11           Absence of Certain Changes. Since June 30, 2010, the Seller has
conducted its business only in the ordinary course and there has not occurred,
except as set forth in the Recent Reports or any exhibit thereto or incorporated
by reference therein:
 
(a)           Any event that could reasonably be expected to have a Material
Adverse Effect on the Seller or any of its Subsidiaries;
 
 
6

--------------------------------------------------------------------------------

 
(b)           Any amendments or changes in the Articles or Bylaws of the Seller
and its Subsidiaries;
 
(c)           Any damage, destruction or loss, whether or not covered by
insurance, that would, individually or in the aggregate, have or would be
reasonably likely to have, a Material Adverse Effect on the Seller and its
Subsidiaries;
 
(d)           Except as set forth in its Recent Reports or on Schedule 3.11(d),
any
 
(i)           incurrence, assumption or guarantee by the Seller or its
Subsidiaries of any debt for borrowed money other than for equipment leases;
 
(ii)           issuance or sale of any securities convertible into or
exchangeable for securities of the Seller other than to directors, employees and
consultants pursuant to existing equity compensation or stock purchase plans of
the Seller;
 
(iii)           issuance or sale of options or other rights to acquire from the
Seller or its Subsidiaries, directly or indirectly, securities of the Seller or
any securities convertible into or exchangeable for any such securities, other
than options issued to directors, employees and consultants in the ordinary
course of business in accordance with past practice;
 
(iv)           issuance or sale of any stock, bond or other corporate security;
 
(v)           discharge or satisfaction of any material Lien, other than current
liabilities incurred since June 30, 2010 in the ordinary course of business;
 
(vi)           declaration or making any payment or distribution to stockholders
or purchase or redemption of any share of its capital stock or other security;
 
(vii)           sale, assignment or transfer of any of its intangible assets
except in the ordinary course of business, or cancellation of any debt or claim
except in the ordinary course of business;
 
(viii)           waiver of any right of substantial value whether or not in the
ordinary course of business;
 
(ix)           material change in officer compensation except in the ordinary
course of business and consistent with past practices; or
 
(x)           other commitment (contingent or otherwise) to do any of the
foregoing.
 
(e)           Any creation, sufferance or assumption by the Seller or any of its
Subsidiaries of any Lien on any asset (other than Liens existing on the date
hereof or in connection with equipment leases and working capital lines of
credit set forth on Schedule 3.11(e)) or any making of any loan, advance or
capital contribution to or investment in any Person in an aggregate amount which
exceeds $25,000 outstanding at any time;
 
(f)           Any entry into, amendment of, relinquishment, termination or
non-renewal by the
 
 
7

--------------------------------------------------------------------------------

 
Seller or its Subsidiaries of any material contract, license, lease,
transaction, commitment or other right or obligation, other than in the ordinary
course of business; or
 
(g)           Any transfer or grant of a right with respect to the trademarks,
trade names, service marks, trade secrets, copyrights or other intellectual
property rights owned or licensed by the Seller or its Subsidiaries, except as
among the Seller and its Subsidiaries.
 
3.12           No Undisclosed Liabilities. Except as set forth in the Recent
Reports, and except for liabilities and obligations incurred in the ordinary
course of business since June 30, 2010, as of the date hereof, (i) the Seller
and its Subsidiaries do not have any material liabilities or obligations
(absolute, accrued, contingent or otherwise) which, and (ii) there has not been
any aspect of the prior or current conduct of the business of the Seller or its
Subsidiaries which may form the basis for any material claim by any third party
which if asserted could result in any such material liabilities or obligations
which, are not fully reflected, reserved against or disclosed in the balance
sheet of the Seller as at June 30, 2010.
 
3.13           Taxes. All tax returns and tax reports required to be filed with
respect to the income, operations, business or assets of the Seller and its
Subsidiaries have been timely filed (or appropriate extensions have been
obtained) with the appropriate governmental agencies in all jurisdictions in
which such returns and reports are required to be filed, and all of the
foregoing as filed are correct and complete and, in all material respects,
reflect accurately all liability for taxes of the Seller and its Subsidiaries
for the periods to which such returns relate, and all amounts shown as owing
thereon have been paid.  All income, profits, franchise, sales, use, value
added, occupancy, property, excise, payroll, withholding, FICA, FUTA and other
taxes (including interest and penalties), if any, collectible or payable by the
Seller and its Subsidiaries or relating to or chargeable against any of its
material assets, revenues or income or relating to any employee, independent
contractor, creditor, stockholder or other third party through the Closing Date,
will have been fully collected and paid by such date if due by such date or
provided for by adequate reserves in the Financial Statements as of and for the
periods ended June 30, 2010 (other than taxes accruing after such date) and all
similar items due through the Closing Date will have been fully paid by that
date or provided for by adequate reserves, whether or not any such taxes were
reported or reflected in any tax returns or filings.  No taxation authority has
sought to audit the records of the Seller or any of its Subsidiaries for the
purpose of verifying or disputing any tax returns, reports or related
information and disclosures provided to such taxation authority, or for the
Seller’s or any of its Subsidiaries’ alleged failure to provide any such tax
returns, reports or related information and disclosure.  No material claims or
deficiencies have been asserted against or inquiries raised with the Seller or
any of its Subsidiaries with respect to any taxes or other governmental charges
or levies which have not been paid or otherwise satisfied, including claims
that, or inquiries whether, the Seller or any of its Subsidiaries has not filed
a tax return that it was required to file, and, to the best of the Seller’s
knowledge, there exists no reasonable basis for the making of any such claims or
inquiries. Neither the Seller nor any of its Subsidiaries has waived any
restrictions on assessment or collection of taxes or consented to the extension
of any statute of limitations relating to taxation.
 
3.14           Interests of Officers, Directors and Other Affiliates.  The
description of any interest held, directly or indirectly, by any officer,
director or other Affiliate of Seller (other than the interests of the Seller
and its Subsidiaries in such assets) in any property, real or personal, tangible
or intangible, used in or pertaining to Seller’s business, including any
interest in the
 
 
8

--------------------------------------------------------------------------------

 
Intellectual Property (as defined in Section 3.15 hereof), as set forth in the
Recent Reports, is true and complete, and no officer, director or other
Affiliate of the Seller has any interest in any property, real or personal,
tangible or intangible, used in or pertaining to the Seller’s business,
including the Seller’s Intellectual Property, other than as set forth in the
Recent Reports.
 
3.15           Intellectual Property.  Other than as set forth in the Recent
Reports:
 
(a)           the Seller or a Subsidiary thereof has the right to use or is the
sole and exclusive owner of all right, title and interest in and to all foreign
and domestic patents, patent rights, trademarks, service marks, trade names,
brands and copyrights (whether or not registered and, if applicable, including
pending applications for registration) owned, used or controlled by the Seller
and its Subsidiaries (collectively, the “Rights”) and in and to each material
invention, software, trade secret, technology, product, composition, formula,
method of process used by the Seller or its Subsidiaries (the Rights and such
other items, the “Intellectual Property”), and, to the Seller’s knowledge, has
the right to use the same, free and clear of any claim or conflict with the
rights of others;
 
(b)           no royalties or fees (license or otherwise) are payable by the
Seller or its Subsidiaries to any Person by reason of the ownership or use of
any of the Intellectual Property except as set forth on Schedule 3.15;
 
(c)           there have been no claims made against the Seller or its
Subsidiaries asserting the invalidity, abuse, misuse, or unenforceability of any
of the Intellectual Property, and, to its knowledge, there are no reasonable
grounds for any such claims;
 
(d)           neither the Seller nor its Subsidiaries have made any claim of any
violation or infringement by others of its rights in the Intellectual Property,
and to the best of the Seller’s knowledge, no reasonable grounds for such claims
exist; and
 
(e)           neither the Seller nor its Subsidiaries have received notice that
it is in conflict with or infringing upon the asserted rights of others in
connection with the Intellectual Property.
 
3.16           Restrictions on Business Activities.  Other than as set forth in
the Recent Reports, there is no agreement, judgment, injunction, order or decree
binding upon the Seller or its Subsidiaries which has or could reasonably be
expected to have the effect of prohibiting or materially impairing any business
practice of the Seller or its Subsidiaries, any acquisition of property by the
Seller or its Subsidiaries or the conduct of business by the Seller or its
Subsidiaries as currently conducted or as currently proposed to be conducted by
the Seller.
 
3.17           Preemptive Rights.  Except as set forth in Schedule 3.17, none of
the stockholders of the Seller possess any preemptive rights in respect of the
Notes, Warrants, Conversion Shares or Warrant Shares to be issued to the
Purchasers in connection herewith or upon exercise of the Warrants, as
applicable.
 
3.18           Insurance.  The insurance policies providing insurance coverage
to the Seller or its Subsidiaries including for product liability are adequate
for the business conducted by the Seller and its Subsidiaries (currently limited
to the testing phase) and are sufficient for compliance by the Seller and its
Subsidiaries with all requirements of law and all material agreements to which
the Seller or its Subsidiaries are a party or by which any of their assets are
 
 
9

--------------------------------------------------------------------------------

 
bound. All of such policies are in full force and effect and are valid and
enforceable in accordance with their terms, and the Seller and its Subsidiaries
have complied with all material terms and conditions of such policies, including
premium payments. None of the insurance carriers has indicated to the Seller or
its Subsidiaries an intention to cancel any such policy.
 
3.19           Subsidiaries and Investments.  Except as set forth in the Recent
Reports or on Schedule 3.19, the Seller has no Subsidiaries or Investments.  For
purposes of this Agreement, the term “Investments” shall mean, with respect to
any Person, all advances, loans or extensions of credit to any other Person, all
purchases or commitments to purchase any stock, bonds, notes, debentures or
other securities of any other Person, and any other investment in any other
Person, including partnerships or joint ventures (whether by capital
contribution or otherwise) or other similar arrangement (whether written or
oral) with any Person, including but not limited to arrangements in which (i)
the Person shares profits and losses, (ii) any such other Person has the right
to obligate or bind the Person to any third party, or (iii) the Person may be
wholly or partially liable for the debts or obligations of such partnership,
joint venture or other arrangement.
 
3.20           Capitalization.  The authorized capital stock of the Seller
consists of 100,000,000 shares of common stock, $0.001 par value per share, of
which 56,076,355 shares are issued and outstanding as of the date hereof, and
5,000,000 shares of preferred stock, issuable in one or more classes or series,
with such relative rights and preferences as the Board of Directors may
determine, none of which has been authorized for issuance other than the shares
of the Seller’s Series A 7% Cumulative Convertible Preferred Stock, none of
which are outstanding as of the date hereof.  All shares of the Seller’s issued
and outstanding capital stock have been duly authorized, are validly issued and
outstanding, and are fully paid and nonassessable.  No securities issued by the
Seller from the date of its incorporation to the date hereof were issued in
violation of any statutory or common law preemptive rights. There are no
dividends which have accrued or been declared but are unpaid on the capital
stock of the Seller.  All taxes required to be paid by Seller in connection with
the issuance and any transfers of the Seller’s capital stock have been
paid.  Except as set forth on Schedule 3.20, all permits or authorizations
required to be obtained from or registrations required to be effected with any
Person in connection with any and all issuances of securities of the Seller from
the date of the Seller’s incorporation to the date hereof have been obtained or
effected, and all securities of the Seller have been issued and are held in
accordance with the provisions of all applicable securities or other
laws.    This issuance of the Notes and Warrants hereunder and/or the issuance
of the Conversion Shares or Warrant Shares upon conversion of the Notes or
exercise of the Warrants will not cause any adjustment to the current conversion
price or exercise under any outstanding securities.


3.21           Options, Warrants, Rights.  Except as set forth in the Recent
Reports or on Schedule 3.21, there are no outstanding (a) securities, notes or
instruments convertible into or exercisable for any of the capital stock or
other equity interests of the Seller or its Subsidiaries; (b) options, warrants,
subscriptions or other rights to acquire capital stock or other equity interests
of the Seller or its Subsidiaries; or (c) commitments, agreements or
understandings of any kind, including employee benefit arrangements, relating to
the issuance or repurchase by the Seller or its Subsidiaries of any capital
stock or other equity interests of the Seller or its Subsidiaries, any such
securities or instruments convertible or exercisable for securities or any such
options, warrants or rights.  Other than the rights of the Purchasers under the
Notes and warrants issued in connection therewith and except as set forth on
Schedule 3.21, neither the
 
 
10

--------------------------------------------------------------------------------

 
Seller nor the Subsidiaries have granted anti-dilution rights to any person or
entity in connection with any outstanding option, warrant, subscription or any
other instrument convertible or exercisable for the securities of the Seller or
any of its Subsidiaries.  Other than the rights granted to the Purchasers under
the Investor Rights Agreement and except as set forth on Schedule 3.21, there
are no outstanding rights which permit the holder thereof to cause the Seller or
the Subsidiaries to file a registration statement under the Securities Act or
which permit the holder thereof to include securities of the Seller or any of
its Subsidiaries in a registration statement filed by the Seller or any of its
Subsidiaries under the Securities Act, and there are no outstanding agreements
or other commitments which otherwise relate to the registration of any
securities of the Seller or any of its Subsidiaries for sale or distribution in
any jurisdiction.
 
3.22           Employees, Employment Agreements and Employee Benefit
Plans.  Except as set forth in the Recent Reports or on Schedule 3.22, there are
no employment, consulting, severance or indemnification arrangements,
agreements, or understandings between the Seller and any officer, director,
consultant or employee of the Seller or its Subsidiaries (the “Employment
Agreements”).  Except as set forth in the Recent Reports or on Schedule 3.22, no
Employment Agreement provides for the acceleration or change in the award,
grant, vesting or determination of options, warrants, rights, severance
payments, or other contingent obligations of any nature whatsoever of the Seller
or its Subsidiaries in favor of any such parties in connection with the
transactions contemplated by this Agreement.  Except as disclosed in the Recent
Reports or on Schedule 3.22, the terms of employment or engagement of all
directors, officers, employees, agents, consultants and professional advisors of
the Seller and its Subsidiaries are such that their employment or engagement may
be terminated upon not more than two weeks’ notice given at any time without
liability for payment of compensation or damages and the Seller and its
Subsidiaries have not entered into any agreement or arrangement for the
management of their business or any part thereof other than with their directors
or employees.
 
3.23           Absence of Certain Business Practices.  Neither the Seller, nor
any Affiliate of the Seller, nor to the knowledge of the Seller, any agent or
employee of the Seller, any other Person acting on behalf of or associated with
the Seller, or any individual related to any of the foregoing Persons, acting
alone or together, has: (a) received, directly or indirectly, any rebates,
payments, commissions, promotional allowances or any other economic benefits,
regardless of their nature or type, from any customer, supplier, trading
company, shipping company, governmental employee or other Person with whom the
Seller has done business directly or indirectly; or (b) directly or indirectly,
given or agreed to give any gift or similar benefit to any customer, supplier,
trading company, shipping company, governmental employee or other Person who is
or may be in a position to help or hinder the business of the Seller (or assist
the Seller in connection with any actual or proposed transaction) which (i) may
subject the Seller to any damage or penalty in any civil, criminal or
governmental litigation or proceeding, (ii) if not given in the past, may have
had an adverse effect on the Seller or (iii) if not continued in the future, may
adversely affect the assets, business, operations or prospects of the Seller or
subject the Seller to suit or penalty in any private or governmental litigation
or proceeding.
 
3.24           Products and Services.  To the knowledge of the Seller and except
as disclosed in the Recent Reports, there exists no set of facts (i) which could
furnish a basis for the withdrawal, suspension or cancellation of any
registration, license, permit or other governmental approval or consent of any
governmental or regulatory agency with respect to any product or service
developed or provided by the Seller or its Subsidiaries, (ii) which could
furnish a basis for the
 
 
11

--------------------------------------------------------------------------------

 
withdrawal, suspension or cancellation by order of any state, federal or foreign
court of law of any product or service, or (iii) which could have a Material
Adverse Effect on the continued operation of any facility of the Seller or its
Subsidiaries or which could otherwise cause the Seller or its Subsidiaries to
withdraw, suspend or cancel any such product or service from the market or to
change the marketing classification of any such product or service.  Each
product or service provided by Seller or its Subsidiaries has been provided in
accordance in all material respects with the specifications under which such
product or service normally is and has been provided and the provisions of all
applicable laws or regulations.
 
3.25           Environmental Matters.  None of the premises or any properties
owned, occupied or leased by the Seller or its Subsidiaries (the “Premises”) has
been used by the Seller or the Subsidiaries or, to the Seller’s knowledge, by
any other Person, to manufacture, treat, store, or dispose of any substance that
has been designated to be a “hazardous substance” under applicable Environmental
Laws (hereinafter defined) (“Hazardous Substances”) in violation of any
applicable Environmental Laws.  To its knowledge, the Seller has not disposed
of, discharged, emitted or released any Hazardous Substances which would
require, under applicable Environmental Laws, remediation, investigation or
similar response activity. No Hazardous Substances are present as a result of
the actions of the Seller or, to the Seller’s knowledge, any other Person, in,
on or under the Premises which would give rise to any liability or clean-up
obligations of the Seller under applicable Environmental Laws.  The Seller and,
to the Seller’s knowledge, any other Person for whose conduct it may be
responsible pursuant to an agreement or by operation of law, are in compliance
with all laws, regulations and other federal, state or local governmental
requirements, and all applicable judgments, orders, writs, notices, decrees,
permits, licenses, approvals, consents or injunctions in effect on the date of
this Agreement relating to the generation, management, handling, transportation,
treatment, disposal, storage, delivery, discharge, release or emission of any
Hazardous Substance (the “Environmental Laws”).  Neither the Seller nor, to the
Seller’s knowledge, any other Person for whose conduct it may be responsible
pursuant to an agreement or by operation of law has received any written
complaint, notice, order, or citation of any actual, threatened or alleged
noncompliance with any of the Environmental Laws, and there is no proceeding,
suit or investigation pending or, to the Seller’s knowledge, threatened against
the Seller or, to the Seller’s knowledge, any such Person with respect to any
violation or alleged violation of the Environmental Laws, and, to the knowledge
of the Seller, there is no basis for the institution of any such proceeding,
suit or investigation.
 
 
12

--------------------------------------------------------------------------------

 
3.26           Licenses; Compliance Regulatory Requirements.  Except as
disclosed in the Recent Reports, the Seller holds all material authorizations,
consents, approvals, franchises, licenses and permits required under applicable
law or regulation for the operation of the business of the Seller and its
Subsidiaries as presently operated (the “Governmental Authorizations”).  All the
Governmental Authorizations have been duly issued or obtained and are in full
force and effect, and the Seller and its Subsidiaries are in material compliance
with the terms of all the Governmental Authorizations.  The Seller and its
Subsidiaries have not engaged in any activity that, to their knowledge, would
cause revocation or suspension of any such Governmental Authorizations.  The
Seller has no knowledge of any facts which could reasonably be expected to cause
the Seller to believe that the Governmental Authorizations will not be renewed
by the appropriate governmental authorities in the ordinary course.  Neither the
execution, delivery nor performance of this Agreement shall adversely affect the
status of any of the Governmental Authorizations.
 
3.27           Brokers.  No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement, based upon any arrangement made by
or on behalf of the Seller.  No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement, based upon any arrangement made by
or on behalf of the Seller, which would make any Purchaser liable for any fees
or commissions.
 
3.28           Securities Laws.  Neither the Seller nor its Subsidiaries nor any
agent acting on behalf of the Seller or its Subsidiaries has taken or will take
any action which might cause this Agreement or the Notes or Warrants to violate
the Securities Act or the Exchange Act or any rules or regulations promulgated
thereunder, as in effect on the Closing Date.  Assuming that all of the
representations and warranties of the Purchasers set forth in Article IV are
true, all offers and sales of capital stock, securities and notes of the Seller
were conducted and completed in compliance with the Securities Act.  All shares
of capital stock and other securities issued by the Seller and its Subsidiaries
prior to the date hereof have been issued in transactions that were either
registered offerings or were exempt from the registration requirements under the
Securities Act and all applicable state securities or “blue sky” laws and in
compliance with all applicable corporate laws.
 
3.29           Disclosure. No representation or warranty made by the Seller in
this Agreement, nor in any document, written information, financial statement,
certificate, schedule or exhibit prepared and furnished by the Seller or the
representatives of the Seller pursuant hereto or in connection with the
transactions contemplated hereby, contains or will contain any untrue statement
of a material fact, or to Seller’s knowledge omits to state a material fact
necessary to make the statements or facts contained herein or therein not
misleading in light of the circumstances under which they were furnished.
 
3.30           Off-Balance Sheet Arrangements.  There is no transaction,
arrangement or other relationship between the Seller and an unconsolidated or
other off-balance sheet entity that is required to be disclosed by the Seller in
its Exchange Act filings and is not so disclosed or that otherwise would be
reasonably expected to result in a Material Adverse Effect.  There are no such
transactions, arrangements or other relationships with the Seller that may
create contingencies or liabilities that are not otherwise disclosed by the
Seller in its SEC filings.
 
 
13

--------------------------------------------------------------------------------

 
3.31           Application of Takeover Protections.  Except as is set forth in
the Articles of Incorporation and amendments thereto of Seller, the Seller and
its Board of Directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Seller’s Articles and By-Laws (or similar
charter documents) or the laws of its state of incorporation or any agreement to
which the Seller is a party that is or could become applicable to the Purchasers
as a result of the Purchasers and the Seller fulfilling their obligations or
exercising their rights under this Agreement and the Related Documents,
including without limitation the Seller’s issuance of the Securities and the
Purchasers’ ownership of the Securities.
 
3.32           No Additional Agreements.  The Seller does not have any agreement
with any Purchaser with respect to the transactions contemplated by this
Agreement and the Related Documents other than as specified in this Agreement
and the Related Documents.
 
3.33           Acknowledgment Regarding Purchasers’ Purchase of Seller
Securities.  The Seller acknowledges and agrees that each of the Purchasers is
acting solely in the capacity of an arm’s length purchaser with respect to this
Agreement and the transactions contemplated hereby.  The Seller further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Seller or any other Purchaser (or in any similar capacity) with respect to
this Agreement and the Related Documents and the transactions contemplated
hereby and thereby and any advice given by any Purchaser or any of their
respective representatives or agents in connection with this Agreement or the
Related Documents or the transactions contemplated hereby and thereby is merely
incidental to such Purchaser’s purchase of the Securities.  The Seller further
represents to each Purchaser that the Seller’s decision to enter into this
Agreement and the Related Documents has been based solely on the independent
evaluation of the transactions contemplated hereby by the Seller and its
representatives.
 
3.34           Internal Accounting Controls.  Except as disclosed in Seller’s
10-K for the period ending June 30, 2010, the Seller and each of its
subsidiaries maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  The Seller has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the
Seller and designed such disclosure controls and procedures to ensure that
material information relating to the Seller, including its subsidiaries, is made
known to the certifying officers by others within those entities, particularly
during the period in which the Seller’s Form 10-K or 10-Q, as the case may be,
is being prepared.  The Seller’s certifying officers have evaluated the
effectiveness of the Seller’s disclosure controls and procedures as of the end
of the period covered by the Seller’s most recently filed periodic report under
the Exchange Act (such date, the “Evaluation Date”).  The Seller presented in
its most recently filed Form 10-K or Form 10-Q the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date.  Since the Evaluation Date,
there have been no changes in the Seller’s internal control over financial
reporting (as such term is defined in Rule
 
 
14

--------------------------------------------------------------------------------

 
13a-15(f) under the Exchange Act) that has materially affected, or is reasonably
likely to materially affect, the Seller’s internal control over financial
reporting.
 
3.35           Solvency.  Based on the financial condition of the Seller as of
the Closing Date, (i) the Seller’s fair saleable value of its assets exceeds the
amount that will be required to be paid on or in respect of the Seller’s
existing debts and other liabilities (including known contingent liabilities) as
they mature; (ii) the Seller’s assets do not constitute unreasonably small
capital to carry on its business for the current fiscal year as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Seller, and
projected capital requirements and capital availability thereof; and (iii) the
current cash flow of the Seller, together with the proceeds the Seller would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its debt when such amounts are required to be paid.  The Seller does
not intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt).
 
3.36           Title to Assets.  The Seller and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them that is
material to their respective businesses and good and marketable title in all
personal property owned by them that is material to their respective businesses,
in each case free and clear of all Liens, except for (i) Liens as do not
materially affect the value of such property, do not materially interfere with
the use made and proposed to be made of such property by the Seller and the
Subsidiaries, (ii) Liens for taxes not yet due and payable and (iii) Liens which
would not, individually or in the aggregate, reasonably be expected to have or
result in a Material Adverse Effect.  To the Seller’s knowledge, any real
property and facilities held under lease by the Seller and the Subsidiaries are
held by them under valid, subsisting and enforceable leases of which the Seller
and the Subsidiaries are in compliance except, in each case, as would not
reasonably be expected to result in a Material Adverse Effect.
 
ARTICLE IV - REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS
 
Each Purchaser, for itself only, hereby severally and not jointly, represents
and warrants to the Seller as follows:
 
4.1           Existence and Power.  The Purchaser is duly organized, validly
existing and in good standing under the laws of the jurisdiction of such
Purchaser’s organization.  The Purchaser has all powers required to carry on
such Purchaser’s business as now conducted.
 
4.2           Authorization.  The execution, delivery and performance by the
Purchaser of this Agreement, the Related Documents to which such Purchaser is a
party, and the consummation by the Purchaser of the transactions contemplated
hereby and thereby have been duly authorized, and no additional action is
required for the approval of this Agreement or the Related Documents. This
Agreement and the Related Documents to which the Purchaser is a party have been
or, to the extent contemplated hereby, will be duly executed and delivered and
constitute valid and binding agreements of the Purchaser, enforceable against
such Purchaser in accordance with their terms, except as may be limited by
bankruptcy, reorganization, insolvency, moratorium and similar laws of general
application relating to or affecting the enforcement of
 
 
15

--------------------------------------------------------------------------------

 
rights of creditors and except that enforceability of their obligations
thereunder are subject to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).
 
4.3           Investment.  The Purchaser is acquiring the securities described
herein for its own account and not with a view to, or for sale in connection
with, any distribution thereof, nor with the intention of distributing or
reselling the same, provided, however, that by making the representation herein,
the Purchaser does not agree to hold any of the securities for any minimum or
other specific term and reserves the right to dispose of the securities at any
time in accordance with or pursuant to a registration statement or an exemption
under the Securities Act. The Purchaser is aware that none of the securities has
been registered under the Securities Act or under applicable state securities or
blue sky laws.  The Purchaser is an “Accredited Investor” as such term is
defined in Rule 501 of Regulation D, as promulgated under the Securities Act
(including without limitation, if the Purchaser is an employee benefit plan
within the meaning of the Employee Retirement Income Security Act of 1974 and a
self-directed plan, then investment decisions are made solely by persons that
are “Accredited Investors”).
 
4.4           Reliance on Exemptions. The Purchaser understands that the Notes
and Warrants are being offered and sold to such Purchaser in reliance upon
specific exemptions from the registration requirements of United States federal
and state securities laws and that the Seller is relying upon the truth and
accuracy of, and such Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of such Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of such Purchaser to acquire the securities.
 
4.5           Experience of the Purchaser. The Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment.  The Purchaser is able to
bear the economic risk of an investment in the securities and, at the present
time, is able to afford a complete loss of such investment.
 
4.6           General Solicitation.  The Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
 
4.7           Receipt of Purchaser Information.  The Purchaser hereby
acknowledges that it has been furnished with, or has had an opportunity to
acquire and carefully review the following documents filed by the Seller with
the SEC: (a) Annual Report on Form 10-K for the year ended June 30, 2010 and
amendments thereto (the “10-K”); (b) Quarterly Reports on Form 10-Q for each of
the quarters ended September 30, 2010, December 31, 2010 and March 31, 2011 and
any amendments thereto, respectively; (c)  all Current Reports on Form 8-K after
the filing of the 10-K; and (d) the Seller’s most recent definitive proxy
materials.  Purchaser further represents that the Purchaser has been furnished
by the Seller during the course of this transaction with all information
regarding the Seller that it or its investment advisors, attorney and/or
accountant has requested or desired to know, has been afforded the opportunity
to ask questions of and receive answers from duly authorized officers or other
representatives of the Seller concerning the terms
 
 
16

--------------------------------------------------------------------------------

 
and conditions of the transaction, and has received any additional information
that the Purchaser has requested .
 
ARTICLE V - COVENANTS OF THE SELLER AND PURCHASERS
 
5.1           Insurance.  The Seller and its Subsidiaries shall, from time to
time upon the written request of the Purchasers, promptly furnish or cause to be
furnished to the Purchasers evidence, in form and substance reasonably
satisfactory to the Purchasers, of the maintenance of all insurance maintained
by it for loss or damage by fire and other hazards, damage or injury to persons
and property, including from product liability, and under workmen’s compensation
laws.
 
5.2           Reporting Obligations. So long as any of the Notes are
outstanding, and so long as any portion of the Warrants has not been exercised
and has not expired by its terms, the Seller shall furnish to the Purchasers, or
any other persons who hold any of the Notes or Warrants (provided that such
subsequent holders give notice to the Seller that they hold Notes or Warrants
and furnish their addresses) promptly upon their becoming available one copy of
(A) each report, notice or proxy statement sent by the Seller to its
stockholders generally, and of each regular or periodic report (pursuant to the
Exchange Act) and (B) any registration statement, prospectus or written
communication pursuant to the Securities Act relating to the issuance or
registration of Conversion Shares and filed by the Seller with the Commission or
any securities market or exchange on which shares of Common Stock are listed;
provided, however, that the Seller shall have no obligation to deliver reports
or schedules under this Section 5.2 to the extent such reports are publicly
available via EDGAR.
 
The Purchasers are hereby authorized to deliver a copy of any financial
statement or any other information relating to the business, operations or
financial condition of the Seller which may have been furnished to the
Purchasers hereunder, to any regulatory body or agency having jurisdiction over
the Purchasers or to any Person which shall, or shall have right or obligation
to succeed to all or any part of the Purchasers’ interest in the Seller or this
Agreement.
 
5.3           Investigation.  The representations, warranties, covenants and
agreements set forth in this Agreement shall not be affected or diminished in
any way by any investigation (or failure to investigate) at any time by or on
behalf of the party for whose benefit such representations, warranties,
covenants and agreements were made.  Without limiting the generality of the
foregoing, the inability or failure of the Purchasers to discover any breach,
default or misrepresentation by the Seller under this Agreement or the Related
Documents (including under any certificate furnished pursuant to this
Agreement), notwithstanding the exercise by the Purchasers or other holders of
the Notes of their rights hereunder to conduct an investigation shall not in any
way diminish any liability hereunder.
 
5.4           Further Assurances.  The Seller shall, at its cost and expense,
upon written request of the Purchasers, duly execute and deliver, or cause to be
duly executed and delivered, to the Purchasers such further instruments and do
and cause to be done such further acts as may be necessary, advisable or proper,
at the reasonable request of the Purchasers, to carry out more effectually the
provisions and purposes of this Agreement.  The parties shall use their best
efforts to timely satisfy each of the conditions described in Article VI of this
Agreement.
 
 
17

--------------------------------------------------------------------------------

 
5.5           Use of Proceeds.  The Seller covenants and agrees that the
proceeds of the aggregate Purchase Price shall be used by the Seller solely for
working capital, general corporate purposes and the expenses reasonably incurred
by Seller in connection with the consummation of the transactions contemplated
hereby; provided that under no circumstances shall any portion of the proceeds
be applied to:
 
(i)           accelerated repayment of debt existing on the date hereof;
 
 
(ii)
the payment of dividends or other distributions on any capital  stock of the
Seller;

 
 
(iii)
increased executive compensation or loans to officers, employees, stockholders
or directors, unless approved by a disinterested majority of the Board of
Directors; or

 
 (iv)           any expenditure not directly related to the business of the
Seller.
 
5.6           Corporate Existence.  So long as a Purchaser owns Notes, Warrants,
Conversion Shares or Warrant Shares, the Seller shall preserve and maintain and
cause its Subsidiaries to preserve and maintain their corporate existence and
good standing in the jurisdiction of their incorporation and the rights,
privileges and franchises of the Seller and its Subsidiaries (except, in each
case, in the event of a merger or consolidation in which the Seller or its
Subsidiaries, as applicable, is not the surviving entity) in each case where
failure to so preserve or maintain could have a Material Adverse Effect on the
Seller.
 
5.7           Licenses.  The Seller shall, and shall cause its Subsidiaries to,
maintain at all times all material licenses or permits necessary to the conduct
of its business and as required by any governmental agency or instrumentality
thereof.
 
5.8           Taxes and Claims.  The Seller and its Subsidiaries shall duly pay
and discharge (a) all material taxes, assessments and governmental charges upon
or against the Seller or its properties or assets prior to the date on which
penalties attach thereto, unless and to the extent that such taxes are being
diligently contested in good faith and by appropriate proceedings, and
appropriate reserves therefor have been established, and (b) all material lawful
claims, whether for labor, materials, supplies, services or anything else which
might or could, if unpaid, become a lien or charge upon the properties or assets
of the Seller or its Subsidiaries unless and to the extent only that the same
are being diligently contested in good faith and by appropriate proceedings and
appropriate reserves therefor have been established.
 
5.9           Perform Covenants.  The Seller shall (a) make full and timely
payment of any and all payments on the Notes, and all other obligations of the
Seller to the Purchasers in connection therewith, whether now existing or
hereafter arising, and (b) duly comply with all the terms and covenants
contained herein and in each of the instruments and documents given to the
Purchasers in connection with or pursuant to this Agreement, all at the times
and places and in the manner set forth herein or therein.
 
5.10           Additional Covenants.
 
(a)           Except for transactions approved by a majority of the
disinterested directors of the
 
 
18

--------------------------------------------------------------------------------

 
Board of Directors, neither the Seller nor any of its Subsidiaries shall enter
into any transaction with any director, officer, employee or holder of more than
5% of the outstanding capital stock of any class or series of capital stock of
the Seller or any of its Subsidiaries, member of the family of any such person,
or any corporation, partnership, trust or other entity in which any such person,
or member of the family of any such person, is a director, officer, trustee,
partner or holder of more than 5% of the outstanding capital stock thereof, with
the exception of transactions which are consummated upon terms that are no less
favorable than would be available if such transaction had been effected at
arms-length, in the reasonable judgment of the Board of Directors.
 
(b)           The Seller shall timely prepare and file with the Securities and
Exchange Commission the form of notice of the sale of securities pursuant to the
requirements of Regulation D regarding the sale of the Notes and Warrants under
this Agreement.
 
(c)           The Seller shall timely prepare and file such applications,
consents to service of process (but not including a general consent to service
of process) and similar documents and take such other steps and perform such
further acts as shall be required by the U.S. state securities law requirements
of each jurisdiction where a Purchaser resides as indicated on such Purchaser’s
signature page hereto with respect to the sale of the Notes and Warrants under
this Agreement.
 
(d)           Neither the Seller nor any of its Affiliates, nor any Person
acting on its or their behalf, shall directly or indirectly make any offers or
sales of any securities or solicit any offers to buy any securities under
circumstances that would cause the loss of the 4(2) exemption under the
Securities Act for the transactions contemplated hereby.  Subject to any consent
or approval rights of the Purchasers hereunder, in the event the Seller
contemplates an offering of its equity or debt securities within six months
following the Closing Date, the Seller agrees that it shall notify the
Purchasers of such offering (without providing any material non-public
information to any Purchaser without its prior approval) and obtain the prior
written consent of Purchasers.
 
5.11           Securities Laws Disclosure; Publicity. The Seller shall (i) on or
promptly after the Closing Date, issue a press release acceptable to The Tail
Wind Fund Ltd. disclosing the transactions contemplated hereby, and (ii)
promptly after the Closing Date, file with the Commission a Report on Form 8-K
disclosing the transactions contemplated hereby.  Except as provided in the
preceding sentence, neither the Seller nor the Purchasers shall make any press
release or other publicity about the terms of this Agreement or the transactions
contemplated hereby without the prior approval of the other unless otherwise
required by law or the rules of the Commission.
 
5.12           Like Treatment of Purchasers and Holders.  Neither the Seller nor
any of its affiliates shall, directly or indirectly, pay or cause to be paid any
consideration (immediate or contingent), whether by way of interest, fee,
payment for redemption, conversion or exercise of the Securities, or otherwise,
to any Purchaser or holder of Securities, for or as an inducement to, or in
connection with the solicitation of, any consent, waiver or amendment to any
terms or provisions of this Agreement or the Related Documents, unless such
consideration is required to be paid to all Purchasers or holders of Securities
bound by such consent, waiver or amendment.  The Seller shall not, directly or
indirectly, redeem any Securities unless such offer of redemption is made pro
rata to all Purchasers or holders of Securities, as the case may be, on
identical terms.
 
 
19

--------------------------------------------------------------------------------

 
5.13           Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under this Agreement or any Related Documents are
several and not joint with the obligations of any other Purchaser, and no
Purchaser shall be responsible in any way for the performance of the obligations
of any other Purchaser under any such agreement. Nothing contained herein or in
any Related Documents, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by such agreement.  Each Purchaser
shall be entitled to independently protect and enforce its rights, including
without limitation, the rights arising out of this Agreement or out of the other
Related Documents, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any proceeding for such purpose.
 
5.14           Other Transactions.  So long as any Notes remain outstanding, the
Seller shall not issue or sell or agree to issue or sell any securities in a
financing or capital raising transaction which is an at-the-money public
offering, involves Convertible Securities, a Variable Rate Transaction, an MFN
Transaction (as such terms are defined in the Notes) or otherwise provides the
purchasers of such securities with more favorable terms (including without
limitation with respect to the effective purchase price per share, conversion,
exercise or exchange price (whether before or after adjustment), term, coupon,
warrant coverage or otherwise) than those contained in this Agreement and the
Related Documents and the transactions contemplated hereby and thereby.
 
ARTICLE VI - CONDITIONS TO CLOSINGS
 
6.1           Conditions to Obligations of Purchasers to Effect each
Closing.  The obligations of a Purchaser to consummate the Closing and the
transactions contemplated by this Agreement shall be subject to the satisfaction
at or prior to Closing, of each of the following conditions, any of which may be
waived, in writing, by a Purchaser:
 
(a)           Representations and Warranties.  The representations and
warranties of the Seller set forth in this Agreement shall be true and correct
in all material respects (except for those qualified as to materiality or a
Material Adverse Effect, which shall be true and correct in all respects) as of
the date of this Agreement and as of the Closing Date (except to the extent that
such representation or warranty speaks of an earlier date, in which case such
representation or warranty shall be true and correct in all material respects
(or if qualified as to materiality or a Material Adverse Effect, true and
correct in all respects) as of such date) as though made on and as of the
Closing Date.  On or prior to the Closing Date the Seller shall deliver to each
of the Purchasers a certificate of the Chief Executive Office and Chief
Financial Officer of the Seller to the effect that all of the representations
and warranties of the Seller set forth in this Agreement are true and correct as
of the Closing Date (including, to the extent necessary, updated disclosure
schedules which shall be reasonably acceptable to each Purchaser) and that the
Seller has performed all of its obligations under this Agreement required to be
performed prior to the Closing Date.
 
(b)           Performance of Obligations of Seller.  The Seller shall have
performed in all material respects all agreements and covenants required to be
performed by it under this Agreement on or prior to the Closing Date.
 
 
20

--------------------------------------------------------------------------------

 
(c)           No Suspension of Trading.  From the date hereof to the Closing
Date, trading in the Common Stock shall not have been suspended by the
Commission (except for any suspension of trading of limited duration agreed to
by the Seller, which suspension shall be terminated prior to Closing), and, at
any time prior to the Closing Date, trading in securities generally as reported
by Bloomberg Financial Markets shall not have been suspended or limited, or
minimum prices shall not have been established on securities whose trades are
reported by such service, or on any trading market, nor shall a banking
moratorium have been declared either by the United States or New York State
authorities, nor shall there have occurred any material outbreak or escalation
of hostilities or other national or international calamity of such magnitude in
its effect on, or any material adverse change in, any financial market which, in
each case, in the reasonable judgment of each Purchaser, makes it impracticable
or inadvisable to purchase the Notes and Warrants at the Closing.
 
(d)           Deliverables.  The Seller shall deliver or cause to be delivered
to each of the Purchasers the following on or prior to the Closing Date:
 
1.           (i)           One or more Notes, in the aggregate principal amount
as is to be purchased at the Closing by such Purchaser, registered in the name
of such Purchaser; and
 
(ii)           One or more certificates evidencing the Warrants, registered in
the name of such Purchaser, pursuant to which such Purchaser shall be entitled
to purchase that number of shares of Common Stock as determined herein.
 
2.           The Investor Rights Agreement, in the form attached hereto as
Exhibit C (the “Investor Rights Agreement”), duly executed by the Seller.
 
3.           A legal opinion of counsel to the Seller (“Seller’s Counsel”), in
the form attached hereto as Exhibit D.
 
4.           A certificate of the Secretary of the Seller (the “Secretary’s
Certificate”), in form and substance satisfactory to the Purchasers, certifying
as follows as of the date of such Closing:
 
(i)           that attached to the Secretary’s Certificate is true and complete
copy of the Articles of Incorporation of the Seller, as amended, including any
certificate of designation;
 
(ii)          that a true copy of the Bylaws of the Seller, as amended to the
Closing Date, is attached to the Secretary’s Certificate;
 
(iii)         that attached thereto are true and complete copies of the
resolutions of the Board of Directors of the Seller authorizing the execution,
delivery and performance of this Agreement and the Related Documents,
instruments and certificates required to be executed by it in connection
herewith and approving the consummation of the transactions in the manner
contemplated hereby including, but not limited to, the authorization and
issuance of the Notes and Warrants;
 
(iv)         the names and true signatures of the officers of the Seller signing
 
 
21

--------------------------------------------------------------------------------

 
this Agreement and all other documents to be delivered in connection with this
Agreement;
 
(v)          such other matters as required by this Agreement; and
 
(vi)         such other matters as the Purchasers may reasonably request.
 
5.           Seller shall have applied to each U.S. securities exchange,
interdealer quotation system and other trading market where its Common Stock is
currently listed or qualified for trading or quotation for the listing or
qualification of the Conversion Shares and the Warrant Shares for trading or
quotation thereon in the time and manner required thereby.
 
6.           Such other documents as the Purchasers shall reasonably request.
 
 
(e)           There shall have been no Material Adverse Effect with respect to
the Seller.
 
6.2           Conditions to Obligations of the Seller to Effect each Closing.
The obligations of the Seller to effect the Closing and the transactions
contemplated by this Agreement shall be subject to the satisfaction at or prior
to the Closing of each of the following conditions, any of which may be waived,
in writing, by the Seller:
 
(a)           Representations and Warranties.  The representations and
warranties of each Purchaser set forth in this Agreement shall be true and
correct in all material respects as of the date of this Agreement and as of the
Closing Date (except to the extent that such representation or warranty speaks
of an earlier date, in which case such representation or warranty shall be true
and correct in all material respects as of such date) as though made on and as
of the Closing Date.
 
(b)           Performance of Obligations of the Purchasers.  Each of the
Purchasers shall have performed in all material respects all agreements and
covenants required to be performed by it under this Agreement on or prior to the
Closing Date.
 
(c)           Deliverables.  Each of the Purchasers shall deliver or cause to be
delivered to the Seller (i) upon receipt of the Seller’s items described in
Section 6.1(d) above, payment of the portion of the Purchase Price set forth on
such Purchaser’s signature page hereto; (ii) an executed copy of the Investor
Rights Agreement; and (iii) such other documents as the Seller shall reasonably
request.
 
 
ARTICLE VII – INDEMNIFICATION AND LIQUIDATED DAMAGES
 
7.1           Survival of Representations.  The representations and warranties
of the Seller and the Purchasers contained in or made pursuant to this Agreement
shall survive the execution and delivery of this Agreement.  The Seller’s and
the Purchasers’ warranties and representations shall in no way be affected by
any investigation of the subject matter thereof made by or on behalf of the
Seller or the Purchasers.
 
7.2           Indemnification.  The Seller agrees to indemnify and hold harmless
the Purchasers, their Affiliates, each of their officers, directors, employees
and agents and their
 
 
22

--------------------------------------------------------------------------------

 
respective successors and assigns, from and against any losses, damages, or
expenses which are caused by or arise out of (i) any breach or default in the
performance by the Seller of any covenant or agreement made by the Seller in
this Agreement or in any of the Related Documents; (ii) any breach of warranty
or representation made by the Seller in this Agreement or in any of the Related
Documents; (iii) any and all third party actions, suits, proceedings, claims,
demands, judgments, costs and expenses (including reasonable legal fees and
expenses) incident to any of the foregoing; and (iv) any enforcement of this
indemnification.
 
7.3           Indemnity Procedure.  The Seller is referred to herein as the
“Indemnifying Party” and the other party or parties claiming indemnity is
referred to as the “Indemnified Party”.  An Indemnified Party under this
Agreement shall, with respect to claims asserted against such party by any third
party, give written notice to the Indemnifying Party of any liability which
might give rise to a claim for indemnity under this Agreement within sixty (60)
business days of the receipt of any written claim from any such third party, but
not later than twenty (20) days prior to the date any answer or responsive
pleading is due, and with respect to other matters for which the Indemnified
Party may seek indemnification, give prompt written notice to the Indemnifying
Party of any liability which might give rise to a claim for indemnity; provided,
however, that any failure to give such notice will not waive any rights of the
Indemnified Party except to the extent the rights of the Indemnifying Party are
materially prejudiced.
 
The Indemnifying Party shall have the right, at its election, to take over the
defense or settlement of such claim by giving written notice to the Indemnified
Party at least fifteen (15) days prior to the time when an answer or other
responsive pleading or notice with respect thereto is required. If the
Indemnifying Party makes such election, it may conduct the defense of such claim
through counsel of its choosing (subject to the Indemnified Party’s approval of
such counsel, which approval shall not be unreasonably withheld), shall be
solely responsible for the expenses of such defense and shall be bound by the
results of its defense or settlement of the claim. The Indemnifying Party shall
not settle any such claim without prior notice to and consultation with the
Indemnified Party, and no such settlement involving any equitable relief or
which might have an adverse effect on the Indemnified Party may be agreed to
without the written consent of the Indemnified Party (which consent shall not be
unreasonably withheld). So long as the Indemnifying Party is diligently
contesting any such claim in good faith, the Indemnified Party may pay or settle
such claim only at its own expense and the Indemnifying Party will not be
responsible for the fees of separate legal counsel to the Indemnified Party,
unless the named parties to any proceeding include both parties or
representation of both parties by the same counsel would be inappropriate due to
conflicts of interest or otherwise. If the Indemnifying Party does not make such
election, or having made such election does not, in the reasonable opinion of
the Indemnified Party proceed diligently to defend such claim, then the
Indemnified Party may (after written notice to the Indemnifying Party), at the
expense of the Indemnifying Party, elect to take over the defense of and proceed
to handle such claim in its discretion and the Indemnifying Party shall be bound
by any defense or settlement that the Indemnified Party may make in good faith
with respect to such claim. In connection therewith, the Indemnifying Party will
fully cooperate with the Indemnified Party should the Indemnified Party elect to
take over the defense of any such claim. The parties agree to cooperate in
defending such third party claims and the Indemnified Party shall provide such
cooperation and such access to its books, records and properties as the
Indemnifying Party shall reasonably request with respect to any matter for which
indemnification is sought hereunder; and the parties hereto agree to cooperate
with each other in order to ensure the proper and adequate defense thereof.
 
 
23

--------------------------------------------------------------------------------

 
With regard to claims of third parties for which indemnification is payable
hereunder, such indemnification shall be paid by the Indemnifying Party upon the
earlier to occur of: (i) the entry of a judgment against the Indemnified Party
and the expiration of any applicable appeal period, or if earlier, five (5) days
prior to the date that the judgment creditor has the right to execute the
judgment; (ii) the entry of an unappealable judgment or final appellate decision
against the Indemnified Party; or (iii) a settlement of the claim.
Notwithstanding the foregoing, the reasonable expenses of counsel to the
Indemnified Party shall be reimbursed on a current basis by the Indemnifying
Party. With regard to other claims for which indemnification is payable
hereunder, such indemnification shall be paid promptly by the Indemnifying Party
upon demand by the Indemnified Party.
 
7.4           Liquidated Damages.  The Seller and the Purchasers agree that the
Purchasers will suffer damages if a Breach Event (as defined below) occurs or is
ongoing. The Seller and the Purchasers further agree that it may not be feasible
to ascertain the extent of such damages with precision. If a Breach Event (as
defined below) occurs, then the Purchasers may elect, as liquidated damages, and
in addition to any other remedies legally available to such Purchasers, to
require that the Seller shall pay to the Purchasers liquidated damages at a rate
of 12% per annum of the aggregate Purchase Price of such Purchasers payable
monthly in cash at the end of each month (or part thereof) in which the Breach
Event is outstanding.
 
“Breach Event” means either:
 
(i)           Any breach of any warranty or representation of the Seller as of
the date made in this Agreement, any Related Agreement or any other agreement
delivered herewith, which breach, or the facts and circumstances concerning such
breach, has or is reasonably likely to have a Material Adverse Effect; or
 
(ii)           Any breach by the Seller of any material covenant or obligation
under this Agreement, any Related Agreement or any other agreement delivered
herewith, and which breach, if capable of being cured, has not been cured within
ten (10) days after notice of such breach has been given by the holders of a
majority of principal amount of Notes to the Seller.
 
The Seller and the Purchasers have expressly negotiated this Section 7.4, and
have agreed that in light of the circumstances existing at the time of execution
of this Agreement, the liquidated damages expressed herein represent a
reasonable estimate of the harm likely to be suffered by the Purchasers upon the
occurrence of a Breach Event.
 
ARTICLE VIII - MISCELLANEOUS
 
8.1           Further Assurances.  Each party agrees to cooperate fully with the
other parties and to execute such further instruments, documents and agreements
and to give such further written assurances as may be reasonably requested by
any other party to better evidence and reflect the transactions described herein
and contemplated hereby and to carry into effect the intents and purposes of
this Agreement, and further agrees to take promptly, or cause to be taken, all
actions, and to do promptly, or cause to be done, all things necessary, proper
or advisable
 
 
24

--------------------------------------------------------------------------------

 
under applicable law to consummate and make effective the transactions
contemplated hereby, to obtain all necessary waivers, consents and approvals, to
effect all necessary registrations and filings, and to remove any injunctions or
other impediments or delays, legal or otherwise, in order to consummate and make
effective the transactions contemplated by this Agreement for the purpose of
securing to the parties hereto the benefits contemplated by this Agreement.
 
8.2           Fees and Expenses.  The parties hereto shall pay their own costs
and expenses in connection herewith.  The Seller shall pay all fees and expenses
of any placement agents, finders and escrow agents in connection with the
transactions contemplated by this Agreement pursuant to a separate agreement
between such parties.
 
8.3           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified in this Section prior to 5:00 p.m. (New York City time) on a business
day, (b) the next business day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section on a day that is not a business day or later than 5:00 p.m. (New
York City time) on any business day, (c) the business day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service such as
Federal Express, or (d) actual receipt by the party to whom such notice is
required to be given.  The address for such notices and communications shall be
as follows:
 
If to the Purchasers at each Purchaser’s address set forth on such Purchaser’s
signature page hereto, or with respect to the Seller, addressed to:
 
NetSol Technologies, Inc.
23901 Calabasas Road,
Suite 2072
Calabasas, CA 91302
Attention:  General Counsel
Facsimile No.:  (818) 222-9197


or to such other address or addresses or facsimile number or numbers as any such
party may most recently have designated in writing to the other parties hereto
by such notice.  Copies of notices to any Purchaser shall be sent to the
addresses, if any, listed on such Purchaser’s signature page hereto, with a copy
to:
 
Peter J. Weisman, P.C.
2 Rector Street, 3rd Floor
New York, NY  10006


Unless otherwise stated above, such communications shall be effective when they
are received by the addressee thereof in conformity with this Section. Any party
may change its address for such communications by giving notice thereof to the
other parties in conformity with this Section.
 
8.4           Governing Law. All questions concerning the construction,
validity, enforcement
 
 
25

--------------------------------------------------------------------------------

 
and interpretation of this Agreement shall be governed by and enforced in
accordance with the laws of the State of New York without reference to the
conflicts of laws principles thereof.
 
8.5           Jurisdiction and Venue. This Agreement shall be subject to the
exclusive jurisdiction of the Federal District Court, Southern District of New
York and if such court does not have proper jurisdiction, the State Courts of
New York County, New York.  The parties to this Agreement agree that any breach
of any term or condition of this Agreement shall be deemed to be a breach
occurring in the State of New York by virtue of a failure to perform an act
required to be performed in the State of New York and irrevocably and expressly
agree to submit to the jurisdiction of the Federal District Court, Southern
District of New York and if such court does not have proper jurisdiction, the
State Courts of New York County, New York for the purpose of resolving any
disputes among the parties relating to this Agreement or the transactions
contemplated hereby.  The parties irrevocably waive, to the fullest extent
permitted by law, any objection which they may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement, or any judgment entered by any court in respect hereof brought
in New York County, New York, and further irrevocably waive any claim that any
suit, action or proceeding brought in Federal District Court, Southern District
of New York and if such court does not have proper jurisdiction, the State
Courts of New York County, New York has been brought in an inconvenient
forum.  Each of the parties hereto consents to process being served in any such
suit, action or proceeding, by mailing a copy thereof to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  Nothing in this Section 8.5 shall affect or limit any right to serve
process in any other manner permitted by law.
 
8.6           Successors and Assigns. This Agreement is personal to each of the
parties and may not be assigned without the written consent of the other
parties; provided, however, that any of the Purchasers shall be permitted to
assign this Agreement to any Person to whom it assigns or transfers securities
issued or issuable pursuant to this Agreement.  Any assignee must be an
“accredited investor” as defined in Rule 501(a) promulgated under the Securities
Act.
 
8.7           Severability. If any provision of this Agreement, or the
application thereof, shall for any reason or to any extent be invalid or
unenforceable, the remainder of this Agreement and application of such provision
to other persons or circumstances shall continue in full force and effect and in
no way be affected, impaired or invalidated.
 
8.8           Entire Agreement. This Agreement and the other agreements and
instruments referenced herein constitute the entire understanding and agreement
of the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings.
 
8.9           Other Remedies. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a party shall be deemed cumulative with
and not exclusive of any other remedy conferred hereby or by law, or in equity
on such party, and the exercise of any one remedy shall not preclude the
exercise of any other.
 
8.10           Amendment and Waivers. Subject to Section 5.12, any term or
provision of this Agreement may be amended, and the observance of any term of
this Agreement may be waived (either generally or in a particular instance and
either retroactively or prospectively) only by a
 
 
26

--------------------------------------------------------------------------------

 
writing signed by the Seller and at least 75% in interest of the Purchasers, and
such waiver or amendment, as the case may be, shall be binding upon all
Purchasers.  The waiver by a party of any breach hereof or default in the
performance hereof shall not be deemed to constitute a waiver of any other
default or any succeeding breach or default.  This Agreement may not be amended
or supplemented by any party hereto except pursuant to a written amendment
executed by the Seller and at least 75% in interest of the Purchasers.  No
amendment shall be effected to impact a Purchaser in a disproportionately
adverse fashion without the consent of such individual Purchaser.
 
8.11.           Termination.  This Agreement may be terminated by any Purchaser,
as to such Purchaser’s obligations hereunder only and without any effect
whatsoever on the obligations between the Seller and the other Purchasers, by
written notice to the Seller, if the Closing has not been consummated on or
before the 10th day following the date hereof; provided, however, that no such
termination will affect the right of any party to sue for any breach by the
other party (or parties).
 
8.12           No Waiver. The failure of any party to enforce any of the
provisions hereof shall not be construed to be a waiver of the right of such
party thereafter to enforce such provisions.
 
8.13           Construction of Agreement; Knowledge. For purposes of this
Agreement, the term “knowledge,” when used in reference to a corporation means
the knowledge of the directors and executive officers of such corporation
(including, if applicable, any person designated as a chief scientific, medical
or technical officer) assuming such persons shall have made inquiry that is
customary and appropriate under the circumstances to which reference is made,
and when used in reference to an individual means the knowledge of such
individual assuming the individual shall have made inquiry that is customary and
appropriate under the circumstances to which reference is made.
 
8.14           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original as against any party whose
signature appears thereon and all of which together shall constitute one and the
same instrument. This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as signatories. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile
signature page were an original thereof.
 
8.15           No Third Party Beneficiary. Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person
other than the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns, any
rights or remedies under or by reason of this Agreement.
 
8.16           Waiver of Trial by Jury.  THE PARTIES HERETO IRREVOCABLY WAIVE
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.
 
[Signature Page Follows]
 

 
27

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
SELLER:
 
NETSOL TECHNOLOGIES, INC.




By:  /s/ Najeeb Ghauri
______________________________
Name:  Najeeb Ghauri
Title:  Chief Executive Officer



 
 

--------------------------------------------------------------------------------

 


PURCHASER:


THE TAIL WIND FUND LTD.
By:           CIM INVESTMENT MANAGEMENT LTD.,
as investment manager




By:  /s/ Dan Nye
Name:
Title:


Address:
1 Regent Street, 1st Floor
London SW1Y 4NS
Attn: Dan Nye


Telephone: 011-44-207-468-7630


Facsimile: 011-44-207-468-7657


Email: d.nye@ciminvest.com


Residence/Jurisdiction of Organization: B.V.I.




Principal Amount of Investment/Purchase Price: $3,600,000.00


Number of Warrant Shares: 1,267,606
 
 
 

--------------------------------------------------------------------------------

 


PURCHASER:


SOLOMON STRATEGIC HOLDINGS, INC.




By:  /s/ Andrew P. Mackellar
Andrew P. Mackellar, Director


Address:
c/o Andrew P. MacKellar
Greenlands
The Red Gap
Castletown, IM9 1HB, British Isles


Telephone: +011 (44) 1624 824171


Facsimile: +011 (44) 1624 824191


Email: mackellar_twi@manx.net


Residence/Jurisdiction of Organization: B.V.I.




Principal Amount of Investment/Purchase Price: $400,000.00


Number of Warrant Shares: 140,845
 
 
 

--------------------------------------------------------------------------------

 
Schedule 3.1


Seller’s Subsidiaries


 
1.
NTPK (THAILAND) Company Limited.; Bangkok, Thailand

 
2.
NetSol Technologies Ltd. located in Lahore, Pakistan (60.52% interest).

 
3.
NetSol Connect (Pvt) Limited located in Karachi, Pakistan.

 
4.
NetSol Abraxas, Inc., located in Adelaide, Australia.

 
5.
NetSol Technologies Ltd. located in London, England.

 
6.
NetSol Technologies Europe, Ltd., Located in Horsham, England

 
7.
NetSol-Innovation (Pvt) Limited, Located in Lahore, Pakistan.(50.1% interest)

 
8.
NetSol Technologies North America, Inc.,  Located in Alameda, California

 
9.
NetSol Technologies Beijing, a wholly owned subsidiary being formed in Beijing,
PRC.







Seller’s Investments


 
1.
Atheeb NetSol Saudi Company Limited, located in  in the Kingdom of Saudi Arabia

 
2.
A to be formed joint venture company with Brasil Invest Group to be named NetSol
Brasil Invest to be formed in Brazil.



3.9


The Convertible Notes issued by the Company on or about August 11, 2009 were due
on or about August 11, 2011, and, accordingly are past due.


3.10


None


Schedule 3.11 (b), (d) and (e)


(b) None


(d)  Seller has received subscriptions to purchase shares of common stock from
accredited, non-U.S. individuals for a total purchase of 714,286 shares of
common stock for total consideration of $500,000.  Such shares will be issued no
later than September 20, 2011.


(e)
 
*
A secure line of credit collateralized by Certificates of Deposit with Habib
American Bank.

 
·
The Company’s subsidiary, NetSol PK, entered into a term finance facility from
Askari Bank to finance the construction of a new building. The total amount of
the facility is Rs. 200,000,000 or approximately $2,319,378 (secured by the
first of Rs. 580 million over the land, building and equipment of the company).
The interest rate is 3% above the six-month Karachi Inter Bank Offering Rate. As
on June 30, 2010,

 
 
 

--------------------------------------------------------------------------------

 
the subsidiary had used Rs. 100,000,000 or approximately $1,159,689 of which
$724,806 was shown as long term liabilities and the remainder of $434,883 as
current maturity. As of the year ended June 30, 2011, the Company has used Rs.
75,000,000 or approximately $869,767 of which $434,884 is shown as long term
liabilities and the remainder of $434,883 as current maturity.



Schedule 3.15


None


Schedule 3.17


None


Schedule 3.18


None


Schedule 3.19


See Schedule 3.1


Schedule 3.20


None


Schedule 3.21


None


Schedule 3.22
None

